                                                              1''!- :       .''i •
            IN THE UNITED   STATES DISTRICT COURT FOR THE
                                                      'HE               •
                     SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION
                                                       7019 OCT 10 PH
BRO T. HESED-EL,

     Plaintiff,

            V.                                 CV   117-146


COURTNEY MCCORD, in Her
Individual and Official
Capacities; VERA L. BUTLER, in
Her Individual and Official
Capacities; and City of
Augusta-Richmond County,

     Defendants.




                               ORDER




     Before the Court are the following motions: (1) Plaintiff's

motion pursuant to Federal Rule of Civil Procedure 60 (Doc. 114);

(2) Plaintiff's motion pursuant to Federal Rule of Civil Procedure

52 {Doc. 115); (3) Plaintiff's motion for judicial notice (Doc.

117); and (4) Plaintiff's motion to proceed on appeal in forma

pauperis ("IFP") (Doc. 119).       For the reasons set forth below,

each motion is DENIED.




                             I. BACKGROUND


     Plaintiff is a serial filer in this Court.       See Georgia v.

Hesed-El,   No. CV   118-037, 2018 WL 1404893, at *1, *2 (S.D. Ga.

Mar. 28, 2018) (identifying eight cases filed by Plaintiff over
two years); see also Hesed-El v. Aldridge Pite, LLP, et al., CV

119-162, United States District Court for the Southern District of

Georgia, Augusta Division (transferred); Hesed-El v. Lown, et al.,

CV 118-200, United States District Court for the Southern District

of Georgia, Augusta Division; Hesed-El v. Poff, CV 118-079, United

States District Court for the Southern District of Georgia, Augusta

Division.      In   the   present     action.    Plaintiff   alleges   he   was

illegally arrested without probable cause and authority.               (Second

Am. Compl., Doc. 84-1,             24, 39.)     Defendants moved to dismiss

Plaintiff s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6).    (Defs.' Mot. to Dismiss, Doc. 88.)           On March 29, 2019,

the Court determined Plaintiff failed to state a claim upon which

relief could be granted and dismissed the action.             (Mar. 29, 2019

Order, Doc. 107, at 5-17, 22.)

        Following the Court's March 29, 2019 Order, Plaintiff filed

the motions before the Court.          The Court addresses each motion in


turn.




                                  II. DISCUSSION


A. Motion for Reconsideration


        Plaintiff filed his motion for reconsideration pursuant to

Federal     Rule    of    Civil     Procedure    60(b).      A   motion     for

reconsideration following a final judgment ^'falls within the ambit

of either Rule 59(e) (motion to alter or amend a judgment) or Rule
60(b) (motion for relief from judgment or order)                    Region 8 Forest

Serv, Timber Purchasers Council v. Alcock, 993 F.2d 800, 805-06

n.5 (11th Cir. 1993).      Generally, when a motion for reconsideration

is filed within twenty-eight days of the final judgment, the motion

is treated as a motion pursuant to Federal Rule of Civil Procedure

59(e).    See Mahone v. Ray, 326 F.3d 1176, 1177 n.l (11th Cir. 2003)

(analyzing    Rule   59    under      former   ten-day    deadline).          Because

Plaintiff is proceeding pro se, the Court will construe Plaintiff's

motion as a motion pursuant to Rule 59(e) where possible.

     Reconsideration       of    an    earlier    order   is   an    extraordinary

remedy,   which   should    be     permitted     sparingly.     Ceja     v.    United

States, No. CV 115-018, 2017 WL 3401459, at *1 (S.D. Ga. Aug. 8,

2017) (citing Williams v. Cruise Ships Catering & Serv. Int'l,

N.V., 320 F. Supp. 2d 1347, 1358 (S.D. Fla. 2004)).                   Although not

enumerated in the rule, ^'the only grounds for granting a Rule

59[(e)] motion are newly-discovered evidence or manifest errors of

law or fact."     Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

(per curiam).     Under Federal Rule of Civil Procedure 60(b), a court

may relieve a party from a final judgment, order, or proceeding

for (1) mistake or neglect, (2) newly discovered evidence, (3)

fraud, (4) a void judgment, (5) a satisfied judgment, or (6) any

other reason justifying relief.

     A motion for reconsideration should not be used ^^to relitigate

old matters, raise argument or present evidence that could have
been raised prior to the entry of judgment."           Wilchombe v. TeeVee

Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (citation omitted).

Whether to grant a motion for reconsideration is within the sound

discretion   of the   district court.      Ebanks     v.   Samsung   Telecomm.

Am., LLP, 667   F. App'x 740, 741 (11th Cir. 2016) (per curiam)

(citing Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299,

1317-18 (11th Cir. 2013) (Rule 59(e)); Am. Bankers Ins. Co. v. Nw.

Nat^ 1 Ins. Co., 198 F.3d 1332, 1338 (11th Cir. 1999) (Rule 60(b))).

      1. Rule 59(e)

      First, the Court analyzes Plaintiff's request that the Court

revise its judgment because of newly discovered evidence under

Rule 59(e).     To succeed on a       Rule 59(e) motion claiming newly

discovered evidence, ''the movant must show either that the evidence

is newly discovered or, if the evidence was available at the time

of the decision being challenged, that [the movant] made a diligent

yet   unsuccessful    effort   to   discover   the   evidence."      Chery    v.

Bowman, 901 F.2d 1053, 1057 n.6 (11th Cir. 1990).              In support of

his motion. Plaintiff filed an "Affidavit of New Evidence" (Doc.

112) and "Addendum to Affidavit of New Evidence" (Doc. 122).                 The

affidavit includes information that is not "evidence," evidence

already in the record, new evidence that is entirely irrelevant to
this lawsuit, and evidence that was available at the time of the

judgment.^

      Second,    Plaintiff appears to argue              the   Court committed    a

manifest error of law or fact.                In asserting the Court should

correct   a   manifest   error   of    fact   on   a   dismissal for   failure   to


state a claim. Plaintiff effectively asks the Court to revisit the

complaint's     allegations.       See    United States ex        rel. Heesch    v.

Diagnostic     Physicians    Grp.,       P.C.,     No.   11-0364-KD-B,    2014   WL

1948326, at *1-2 (S.D. Ala. May 15, 2014).                 The Court previously

analyzed the complaint when deciding Defendants' motion to dismiss

and concluded Plaintiff failed to state a claim.^                      Nothing has




^ The only arguably new evidence the Court can discern is a purported transcript
from the pre-arrest hearing.      (Pre-Arrest Hr'g Tr., Doc. 122, at 11-14.)
Although the hearing transpired on September 22, 2017, Plaintiff claims he did
not receive the transcript until June 21, 2019.      (Addendum   to Aff. of New
Evid., Doc. 122, at 2.) At any rate, the hearing transcript does not necessitate
altering the Court's judgment.
2 Although the argument has no merit. Plaintiff continues to aver that he was a
teacher at Helms College at the time of the incident in question. (Pl.'s Br.
Supp. Mots., Doc. 113, at 9.) Plaintiff later supplemented his filings to state
he was not offered another teaching contract with Helms College. (Notice of
Am. Financial Status, Doc. 123.)      Plaintiff contends, based on his status as a
teacher at the time, O.C.G.A. § 17-4-40(c) required a judge to issue the arrest
warrant.   O.C.G.A. § 17-4-40(c) has no bearing on Plaintiff's Section 1983
claim: "Any warrant for the arrest of a . . . teacher[] or school administrator
for any offense alleged to have been committed while in the performance of his
or her duties may be issued only by a judge of a superior court, a judge of a
state court, or a judge of a probate court." First, O.C.G.A. § 17-4-40 is a
state protection, and as explained herein. Section 1983 is not a mechanism to
recover for a violation of a protection afforded by state law.     Second, not
only did the operative complaint entirely omit Plaintiff's alleged status as a
teacher, but it makes no mention that the offense was committed while in the
performance of his teacher duties.     The documents Plaintiff supplied in
requesting reconsideration and attached to his operative complaint reveal a
landlord-tenant dispute served as the foundation of the criminal complaint
against Plaintiff. (See Second Am. Compl., at 27-36; Pre-Arrest Hr'g Tr., at
11—14.) Any contention that the offense could have been committed while in the
performance of Plaintiff's duties as an educator is farfetched.
changed with the complaint since that time.^                   For these reasons,

the Court refrains from altering or amending its dismissal pursuant

to Federal Rule of Civil Procedure 59(e).

        2. Rule 60(b)

        Plaintiff   further    asserts      that    relief    is     necessary         under

provisions       only available     under    the    stricter        standard     of     Rule

60(b).

             a. Rule 60(b)(1)

        First,    Plaintiff   requests      relief    under        Rule    60(b)(1)     for

mistake, inadvertence, or excusable neglect.                        (Notice of Mot.,

Doc. 116, at 1.)         After combing Plaintiff's numerous filings, the

Court finds a single reference to Plaintiff's mistake, ^^(see CV

118-079, Doc. 12, apology)" (id.), and the reference contains no

facts warranting relief under Rule 60(b)(1).                   The citation is to

Plaintiff's ^'Notice of Government Official Apology" filed in one

of Plaintiff's many lawsuits in this Court.                  (Hesed-El v. Poff, CV

118-079, Doc. 12.)         Plaintiff cites his apology as his "mistake"




3 Plaintiff appears to be changing his position regarding the probable cause
determination, which is not permitted on a motion for reconsideration. In the
operative complaint. Plaintiff alleged that Defendant McCord made the probable
cause   determination.    (Second   Am.   Compl.,     10,    22,    23.)    In   his   brief
supporting his motions, Plaintiff continues to assert that Defendant McCord
determined probable cause. (Pl.'s Br. Supp. Mots., at 9.) At the same time.
Plaintiff also now argues that Defendant McCord did not make a determination of
probable cause and instead contends that Judge Scott Allen made the probable
cause determination.      (Id. at 5, 8.)    The Court need not consider arguments
that could have been raised prior to judgment, and if anything. Plaintiff's new
position undercuts his former claim that a clerk improperly made a probable
cause determination.
meriting   reconsideration    in     this   separate    matter.      Plaintiff

misunderstands the meaning of Rule 60(b)(1).

     The case Plaintiff references is only tangentially related to

the present action; that meritless lawsuit has no impact on the

qualities of this dismissed lawsuit.             Therefore, Plaintiff fails

to put forth a legitimate reason for the Court to reconsider its

judgment under Rule 60(b)(1).

           b. Rule 60(h)(3)

     Next, Plaintiff seeks relief from the judgment due to fraud,

misrepresentation,   or   misconduct        of   the   Defendants.         Again,

Plaintiff misinterprets the relevant rule.              Relief is warranted

under Rule 60(b)(3) when the opposing party commits some fraud,

misrepresentation, or misconduct in the present action leading to

the judgment the movant seeks to alter.                "^Fraud on the court

constitutes fraud which      Mefiles the court itself, or is a fraud

perpetrated by officers of the court' that prevents the court from

impartially judging cases before it. . . .             A court should deny a

plaintiff's motion ^in the absence of such conduct.'"                 Smith v.

Nat'l Credit Sys., Inc., 760 F. App'x 869, 871 (11th Cir. 2019)

(per curiam) (quoting Travelers Indem. Co. v. Gore, 761 F.2d 1549,

1551 (11th Cir. 1985)).

     In    Plaintiff's       brief      supporting       his      motion      for

reconsideration. Plaintiff notes ^'fraudulent acts under a color of

authority and without due process of law." (Pl.'s Br. Supp. Mots.,


                                       7
Doc. 113, at 9.)     Alleged fraud going to the merits of the lawsuit

is not the conduct contemplated in Rule 60(b)(3).                 No facts raise

even    the   slightest   concern   that    fraud,    misrepresentation,        or

misconduct by Defendants caused an impartial decision.

              c. Rule 60(b)(5)

       The Court now turns to Plaintiff's requested relief under

Rule 60(b)(5).      Once more. Plaintiff directs the Court to Hesed-

El V. Poff, CV 118-079, to request relief from sanctions imposed

in that case.      (Notice of Mot., at 1.)         In Hesed-El v. Poff, the

Court ordered the posting of a $100 frivolity bond before Plaintiff

is permitted to file future lawsuits.           (CV 118-079, Doc. 9.)           To

the    extent   Plaintiff seeks     reconsideration        of a   judgment in    a

separate action, this case is not the place to request that relief.

              d. Rule 60(b)(6)

       Rule 60(b)(6) is a catchall provision, allowing the district

court to set aside a judgment for "any other reason that justifies

relief."      Relief under this subsection is reserved for "cases that


do not fall into any of the other" subsections of Rule 60(b).

United States v. Real Prop. & Residence Located at Route 1, Box

111, Firetower Rd., Semmes, Mobile Cty., 920 F.2d 788, 791 (11th

Cir. 1991).      The Eleventh Circuit instructs that "a Rule 60(b)(6)

movant    must    persuade   the    court   that     the    circumstances    are

sufficiently extraordinary to warrant relief.               Even then, whether

to grant the requested relief is a matter for the district court's

                                       8
sound discretion."       Toole    v.    Baxter   Healthcare Corp., 235    F.3d

1307, 1317 (11th Cir. 2000) (citation and internal quotation marks

omitted).

       Plaintiff argues —       what the Court believes to be a          novel

argument — that ^Mi]t is a violation of the laws of Islam for a

clerk to judge a Moslem under Christian law."            (Pl.'s Rule 60 Mot.,

Doc.   114,   SI 1.)   The    Court summarily      rejects this argument as

frivolous.     Nothing else in Plaintiff's motion merits discussion

under Rule 60(b)(6).

B. Federal Rule of Civil Procedure 52


       Unable to find justification for relief under Rules 59 and

60, Plaintiff argues that, under Rule 52, the Court should amend

its "findings" contained in the March 29, 2019 Order dismissing

this action.      (Notice of Mot., at 1.)          Under Rule 52(a)(3), "The

court is not required to state findings or conclusions when ruling

on a motion under Rule 12." "When considering a motion to dismiss,

the court is not to assess the veracity or weight of the evidence;

rather, the     ^purpose of a Rule 12(b)(6) motion is to test the

facial   sufficiency     of    the     statement   of   claim   for   relief.'"

Williams v. Keenan, No. 5:06-CV-290 (CAR), 2007 WL 81823, at *2

(M.D. Ga. Jan. 8, 2007) (quoting Brooks v. Blue Cross & Blue Shield

of Fla, Inc., 116 F.3d 1364, 1368 (11th Cir. 1997) (per curiam)).

Therefore, "the requirements of Rule 52 do not apply . . . since

Rule 52 applies only to actions ^tried on the facts' or rulings
otherwise   expressly    included,       and   the   dismissal     of   [the]

case . . . do[es] not fall into these categories."              Beepot v. JP

Morgan Chase Nat^l Corp. Servs., Inc., 626 F. App'x 935, 938 (11th

Cir. 2015) (per curiam).

      Here, Plaintiff first asks the Court to amend its "finding"

of insufficient evidence in dismissing the case.            The Court made

no such finding; therefore, the Court cannot amend a finding it

did not make.    Second, Plaintiff claims that the Court needs to

amend its findings or make additional findings.            As shown above,

the Court did not make findings and there is no reason to amend

its judgment.    Rule 52 is not the proper Rule under               which to

reconsider the March 29, 2019 Order at issue.

C. Motion to Take Judicial Notice


      Plaintiff sets forth several "Adjudicative Facts that Must be

Noticed" in support of his motions.        (Request for Judicial Notice,

Doc. 117, at 2-3.)    The Court declines to take judicial notice of

the asserted facts.     Pursuant to Federal Rule of Evidence 201(b),

"The Court may judicially notice a fact that is not subject to

reasonable dispute because it: (1) is generally known within the

trial court's territorial jurisdiction; or (2) can be accurately

and   readily   determined   from    sources     whose    accuracy      cannot

reasonably be questioned."     Facts appropriate for judicial notice

include "(1) scientific facts: for         instance,     when   does the   sun

rise or set; (2) matters of geography: for instance, what are the


                                    10
boundaries of a state; or (3) matters of political history: for

instance, who was president in 1958.''                    Shahar v. Bowers, 120 F.3d

211, 214 (11th Cir. 1997).               "While a court has wide discretion to

take judicial notice of facts, . . . the taking of judicial notice

of    facts    is,   as   a   matter      of   evidence      law,    a    highly      limited

process."      Pippin' Dots, Inc. v. Frosty Bites Distribution, LLC,

369 F.3d 1197, 1204-05 (11th Cir. 2004) (citation and internal

quotation marks omitted).

       Here,    the   "facts"        asserted       are     either       (1)    subject   to

reasonable dispute (Asserted "Facts," 1, 2, 3, and 6); (2) opinions

of the Supreme Court of Georgia and Court of Appeals of Georgia,

which are not facts (Asserted "Facts," 4, 5), see Packer v. Jones,

No. 06-0665-CG-B, 2013 WL 6019293, at *3 (S.D. Ala. Nov. 13, 2013);

(3)   facts    already    accepted        as   true   in    considering         Defendants'

motion   to    dismiss,       and    therefore,       not   impacting          the   judgment

(Asserted      "Facts,"       1,    2,   7);   and/or      (4)   facts     irrelevant     to

reconsidering the Court's judgment (Asserted "Facts," 3, 5, 8, 9,

10), see Harqis v. Access Capital Funding, LLC, 674 F.3d 783, 793

(8th Cir. 2012) ("Courts are not required to take judicial notice

of irrelevant materials.").              Consequently, the Court refrains from

taking judicial notice.^



  Plaintiff requests to be heard on the issue of judicial notice.      (Req. for
Judicial Notice, Doc. 117, at 3.) That request is DENIED. "Since the effect
of taking judicial notice under Rule 201 is to preclude a party from introducing
contrary evidence and in effect, directing a verdict against him as to the fact
noticed, the fact must be one that only an unreasonable person would insist on

                                               11
D. Motion to Proceed on Appeal IFP

      Applications to proceed        on    appeal IFP   are governed     by 28

U.S.C. § 1915 and      Federal Rule of Appellate         Procedure 24.       In

relevant part, section 1915(a) provides:

      (1) . . . [A]ny court of the United States may authorize
      the commencement, prosecution or defense of any suit,
      action or proceeding, civil or criminal, or appeal
      therein,   without  prepayment   of  fees   or  security
      therefor, by a person who submits an affidavit that
      includes a statement of all assets such prisoner
      possesses^ that the person is unable to pay such fees or
      give security therefor. Such affidavit shall state the
      nature of the action, defense or appeal and affiant's
      belief that the person is entitled to redress.




      (3) An appeal may not be taken [IFP] if the trial court
      certifies in writing that it is not taken in good faith.

Federal Rule of Appellate Procedure 24(a) requires, in pertinent

part, that:

      [A] party to a district-court action who desires to
      appeal [IFP] must file a motion in the district court.
      The party must attach an affidavit that: (A) shows in
      the detail prescribed by Form 4 of the Appendix of Forms
      the party's inability to pay or to give security for
      fees and costs; (B) claims an entitlement to redress;
      and (C) states the issues that the             party intends to
      present on appeal.


disputing." United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994), "In
order to fulfill these safeguards, a party is entitled an opportunity to be
heard as to the propriety of taking judicial notice." Paez v. Sec'y, Fla. Dep^t
of Corrs., 931 F.3d 1304, 1307 (11th Cir. 2019). Plaintiff is the party asking
the Court to take judicial notice, and he is not at risk of the Court taking
judicial notice of a fact against him. That said, the procedural safeguard to
be heard belongs to Defendants.    Since the Defendants did not request to be
heard, and the Court denies Plaintiff's request for judicial notice, no hearing
is required.
^ "Despite the statute's use of the phrase ^prisoner possesses,' the affidavit
requirement applies to all persons requesting leave to proceed IFP." Martinez
V. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.l (11th Cir. 2004) (per curiam).

                                      12
''There is no absolute right to be allowed to proceed [IFP] in civil

matters; rather it is a privilege extended to those unable to pay

filing   fees   when   the    action   is   not   frivolous   or   malicious."

Startti V. United States, 415 F.2d 1115, 1116 (5th Cir. 1969) (per

curiam).     An appeal is not taken in good faith if it is frivolous.

See Coppedge v. United States, 369 U.S. 438, 445 (1962).              An appeal

"is frivolous if it is without arguable merit either in law or

fact."   See Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

Furthermore, failure to include the prescribed affidavit results

in denial of the applicant's motion.              Patel v. Vinson, No. 1:18-

CV-4833-AT, 2018 WL 6839016, at *2 (N.D. Ga. Nov. 20, 2018).                 In

determining whether to grant a motion to proceed on appeal IFP,

trial courts possess "wide discretion" and recognize the privilege

should be extended "sparingly." Martinez v. Kristi Kleaners, Inc.,

364   F.3d   1305,   1306    (11th   Cir.   2004)    (per   curiam)   (citation

omitted).

      At the outset.        Plaintiff's affidavit fails to comply with

Rule 24's format requirements in at least one respect.                Plaintiff

substituted the affidavit set forth in the Eleventh Circuit's form


motion with a largely incoherent statement.®                (Compare Mot. to

Appeal IFP, Doc. 119, at 2, with United States Court of Appeals



® Additionally, Plaintiff opted for the plural possessive pronoun "we" instead
of the singular pronoun "I." Plaintiff offers no explanation for the change.
Regardless, it casts doubt on Plaintiff's affidavit. The applicant is required
to swear, himself, to the accuracy of the information provided.

                                       13
for the    Eleventh    Circuit, Mot. for Permission                 to Appeal IFP &

Affidavit, http://www.call.uscourts.gov/sites/default/files/court

docs/clk/FormFormaPauperisJUN18.pdf.)                 Plaintiff's alteration of

the affidavit is arguably reason to deny his motion to appeal IFP.

Even if the affidavit is sufficient, however. Plaintiff's appeal

is not taken in good faith.

        Plaintiff enumerates five issues on appeal.                  (Mot. to Appeal

IFP, at 2.)     The first issue questions whether Shadwick v. City of

Tampa     conflicts      with     Federal      Rule    of     Criminal       Procedure

4(b)(1)(D).      407   U.S.     345   (1972).     Rule   4(b)(1)(D)      states,    ^^A

warrant must . . . be           signed   by a    judge."      Rule    4(b)(1)(D) is

inapplicable to Plaintiff's case.                As stated in Federal Rule of

Criminal Procedure 1(a)(1): "These rules govern the procedure in

all criminal proceedings in the United States district courts, the

United    States courts of appeals, and the                 Supreme Court of the

United States."        The matter Plaintiff complains of was a state

criminal proceeding, not a federal one.                 Because Federal Rule of

Criminal Procedure 4(b)(1)(D) is unrelated to state court criminal

proceedings,     deciding       the   enumerated      issue    is    irrelevant    and

frivolous.


        As to the second issue, the Court expressly stated in its

March 29, 2019 Order dismissing Plaintiff's Section 1983 claim

under     the   Fourth    Amendment       that    Defendant         McCord   met   the


constitutional requirements set forth in Shadwick.                    (Mar. 29, 2019


                                          14
Order, at 12.)        Plaintiff does not seek to appeal this conclusion.

Instead, Plaintiff questions whether Defendant McCord possessed

the authority to issue the arrest warrant.                          As described in the

Court's March 29, 2019 Order, local legislation grants clerks of

the Civil Court of Richmond County the authority to issue arrest

warrants.       (Mar. 29, 2019 Order, at 12-13.)                     Plaintiff seems to

argue that the local legislation has been repealed, but the Court

finds    no    authority    suggesting          that    to    be    true.        See   Horn    v.

Shepherd, 732 S.E.2d 427, 433 (Ga. 2012) (citing U.S. Bank Nat'l

Ass'n    V. Gordon, 709 S.E.2d 258, 261 (Ga. 2011)) (^^Statutes in

par! materia, i.e., statutes relating to the same subject matter,

must be construed together." (internal quotation marks omitted)).

The local legislation discussed in the March 29, 2019 Order that

applies to the Civil Court of Richmond County instills clerks with

the authority to issue arrest warrants.

        Plaintiff's     third     issue    is       irrelevant     to     this   action.      To


satisfy       the    requirements        as     a    constitutionally            satisfactory

warrant, Shadwick requires (1) authorization for the officer to

issue    arrest      warrants,      (2)       the    officer       must    be    neutral      and

detached,      and    (3)   the    officer      must     be   capable       of    determining

probable cause.         All three requirements are satisfied.                           To the

extent    Plaintiff      argues     that      Defendant       McCord      is     required     and

failed to receive a commission under the seal of the office of the


Governor      of    Georgia,      that    complaint      is    not      recoverable      under


                                               15
Section 1983.     Section 1983 permits recovery for deprivations of

rights under the Constitution or federal law.               Purported violations

of O.C.G.A. § 15-10-3 are neither.


      Plaintiff's      fourth    issue    is    also    frivolous.        Plaintiff


generally cites to Public Law 107-273 without any indication as to

which specific portion of the legislation is applicable.                      Although

Public Law 107-273 is known as the ^^21st Century Department of

Justice Appropriations Authorization Act," Plaintiff interprets

the legislation to support his position that a deputy clerk may

not sign an arrest warrant.           The Act cited is federal legislation,

applicable to the federal judiciary, and has no bearing on the

issuance of arrest warrants in state criminal proceedings.

      Finally, Plaintiff's fifth issue on appeal is not taken in

good faith.     Plaintiff contends the district court erred in its

findings of fact and dismissal order.             First, as previously noted,

a   district   court   does     not   find    facts    on   a   motion   to    dismiss


pursuant to Federal Rule of Civil Procedure 12(b)(6).                          Second,

generally stating that the district court erred is insufficient to

satisfy the requirement that the applicant enumerate the issues on

appeal.   The issues must be described with enough specificity that

the Court may determine          whether the      appeal is frivolous.             See

Nolley V. Nelson, No. 5:15-cv-00075-CAR-MSH, 2017 WL 6618242, at

*2 (M.D. Ga. July 18, 2017); Marshall v. United States, No. 10-

20482-CIV-ROSENBAUM/WHITE, 2014 WL 12489600, at *2 (S.D. Fla. Mar.


                                         16
31, 2014); United States v. One 2000 Land Rover Discovery II, No.

07-00382-CG-C, 2008 WL 4809440, at *2 (S.D. Ala. Oct. 24, 2008).

     Having concluded that all issues Plaintiff enumerates in his

motion are frivolous, the Court certifies that this appeal is not

taken in good faith.




                              III. CONCLUSION


     Based     on   the   foregoing,    IT   IS    HEREBY     ORDERED   that   (1)

Plaintiff's motion pursuant to Federal Rule of Civil Procedure 60

(Doc. 114) is DENIED; (2) Plaintiff's motion pursuant to Federal

Rule of Civil Procedure 52 (Doc. 115) is DENIED; (3) Plaintiff's

motion   for    judicial    notice     (Doc.      117)   is   DENIED;   and    (4)

Plaintiff's motion to proceed on appeal IFP (Doc. 119) is DENIED.

Pursuant to Federal Rule of Appellate Procedure 24(a)(4), the Clerk

is DIRECTED to transmit this Order to the Eleventh Circuit Court


of Appeals.     This case remains CLOSED.

     ORDER ENTERED at Augusta, Georgia, this /Q day of October,
2019.



                                     J. ^AliD^«Z. HALL, CHIEF JUDGE
                                     UNITED^TATES DISTRICT COURT
                                     SUUTHERN district of GEORGIA




                                       17
